Plaintiff Lettie Vincent, in Action No. 1, has appealed from an order consolidating the above-entitled actions and granting the right to open and close to Anne Hand, plaintiff in Action No. 2. These actions arise out of a group policy of insurance issued to Delaware, Lackawanna & Western Railroad Company insuring the life of Thomas J. Brawley, one of its employees. Mrs. Hand sues as the designated beneficiary of the policy at the time of Brawley’s death. Mrs. Vincent seeks to recover the proceeds of the same policy upon a contract alleged to have been made with her by Brawley during bis lifetime. Mrs. Hand’s action was commenced on September 9, 1940; Mrs. Vincent’s action was commenced on November 15, 1940. Order unanimously affirmed, with ten dollars costs and disbursements. Present — Hill, P. J., Bliss, Heffeman, Schenck and Foster, JJ.